Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 19th day
of August, 2005, by and between ACT Teleconferencing, Inc., a Colorado
corporation (the “Company”), and                     , a Colorado resident (the
“Executive”).

 

RECITALS

 

WHEREAS, the Executive is experienced in the teleconferencing industry;

 

WHEREAS, the Company desires, under the terms and conditions of this Agreement,
to secure the Executive’s services;

 

WHEREAS, the Executive is willing to provide services to the Company and to
agree that Executive will protect Company’s trade secrets and not compete with
the Company in the teleconferencing industry; and

 

WHEREAS, the Executive executed a letter agreement on or about May 11, 2005,
concerning severance pay in the event of a change in control of the Company (the
“Severance Agreement”).

 

AGREEMENT

 

NOW THEREFORE, in consideration of the above premises and of the mutual
covenants and undertakings stated in this Agreement, the Executive and the
Company hereby agree as follows:

 

  1. Term.

 

The Company shall employ the Executive from August 19, 2005 to February 19, 2006
(the “Employment Period”), unless the Executive’s employment under this
Agreement terminates earlier under Section 8 of this Agreement. Commencing on
February 19, 2006, Executive’s employment shall be “at will.”

 

  2. Duties.

 

The Company shall employ the Executive as an officer of the Company in the
capacity of Vice President for Sales and Business Development, and the Executive
shall perform such duties as the Company’s board of directors (the “Board”) may
specify from time to time (“Duties”).

 

During the Employment Period, the Executive shall make himself available full
time to perform the Duties and shall not engage in other employment or in other
business activities related to the teleconferencing industry, other than trade
associations, industry seminars, and other activities that support the Company’s
objectives. The Executive shall be permitted and encouraged to participate in
professional activities (including board memberships in organizations that do
not and would not be expected to compete with the Company), speaking, writing,
consulting, and teaching with the prior approval of the Board.

 

  3. Compensation.

 

(a) Base Salary. While the Executive is employed by the Company under this
Agreement, the Company shall pay to the Executive a base salary (“Base Salary”)
of $135,000 per annum. The Company shall pay to the Executive the Executive’s
Base Salary in accordance with the Company’s standard payroll practices and
procedures.

 

(b) Performance Bonus. On or before March 31 of each year, the Company will pay
the Executive one or more bonuses (“Bonus”) based on the Company’s financial
performance and the Executive’s achievement of goals established by the Board
for the fiscal year ended the preceding December 31 (“Bonus”). The target amount
of the Bonus will be equal to 50 percent of the Executive’s Base Salary;
provided, however, that the amount thereof shall be determined based on
milestones established by the Board and will not necessarily be limited to 50
percent of Base Salary.



--------------------------------------------------------------------------------

(c) Withholding Taxes. All the Company’s payments to the Executive under this
Agreement are subject to withholding of income and employment taxes and all
other amounts required by law.

 

(d) Annual Review. Base Salary and Bonus shall be reviewed and revised annually,
in the discretion of the Board.

 

(e) Stock Options. Upon shareholder approval of the Dolphin Transaction, the
Company shall grant to Executive non-qualified options to purchase 150,000
shares of the Company’s common stock, under the Company’s Equity Incentive Plan
of 2004 and/or Stock Option Plan of 2000 (the “Plan” or “Plans”). The exercise
price for each option shall be $1.00 per share, and the options shall expire, if
not exercised, on July 31, 2010. The Board shall amend either or both Plans as
needed to increase the shares for which options may be granted, which will be
conditional on shareholder approval; and the Board shall use its best efforts to
obtain such approval.

 

(f) Vesting. All of the options granted hereunder shall vest fully as of August
1, 2005. However, if Executive resigns or is terminated for cause, a portion of
such grants will be forfeited as of the effective date of such resignation or
termination, as follows:

 

On or Before

--------------------------------------------------------------------------------

   Options Forfeited


--------------------------------------------------------------------------------

July 31, 2006

   150,000

July 31, 2007

   120,000

July 31, 2008

   90,000

July 31, 2009

   60,000

July 31, 2010

   30,000

 

If Executive is terminated without cause, dies, or is permanently disabled,
there shall be no forfeiture. It is understood that stock purchased through the
exercise of options is not and shall not become subject to forfeiture.

 

  4. Benefits.

 

(a) Insurance. While the Executive is employed by the Company, the Company shall
provide and maintain such medical, dental, vision, disability, and life
insurance coverage as is offered the Company’s employees generally, and on the
same terms offered to the Company’s employees (collectively the “Coverage”),
subject to the following:

 

  (i) In the event Executive’s employment is terminated before the end of the
Employment Period, and the Executive exercises his right to purchase medical,
dental, or vision coverage through COBRA, the Executive shall pay the employee
portion of premiums and the Company shall pay the Company’s portion; and

 

  (ii) If the Company’s contract with the provider of disability or life
insurance does not permit former employees to continue coverage, the Company
shall reimburse Executive for comparable coverage obtained by Executive in an
amount not to exceed the cost to the Company of Executive’s Coverage immediately
prior to termination of such employment. If available, coverage may be provided
through programs, plans, or insurance contracts as currently in effect or as
amended or through programs, plans, or insurance contracts substituted therefor,
provided that the terms thereof are substantially identical to the terms of
programs, plans, and insurance to the extent from time to time generally offered
to the Company’s employees.

 

-2-



--------------------------------------------------------------------------------

(b) Expenses. While the Executive is employed by the Company under this
Agreement, the Company promptly shall reimburse the Executive for the
Executive’s reasonable and necessary business expenses, provided that they are
submitted in accordance with the Company’s general expense reimbursement
policies for its executives. An automobile allowance, if in effect prior to the
Employment Period, shall continue subject to periodic review by the Board.

 

(c) Vacation. The Executive shall be entitled to four (4) weeks of paid vacation
during each year, or pro rated portion thereof, of employment to be accrued and
used in accordance with the Company’s policy regarding vacations. The Executive
agrees to cooperate with the schedule of the Company when scheduling the
Executive’s vacation.

 

(d) Other Benefits. During his employment, the Executive shall be eligible for
participation in the Company’s 401(k) plan and any other benefit plan not
enumerated above for which the Company’s employees generally, and officers
specifically, are eligible. During his employment, the Executive shall be a
covered person under the Company’s directors and officers liability insurance
policy subject to the terms thereof and as may be changed from time to time.

 

  5. Protection of Trade Secrets.

 

(a) Confidential Information. The Executive acknowledges that during the course
of the Executive’s employment with the Company, the Executive has had and will
have access to certain proprietary confidential information of the Company
maintained in the strictest confidence by the Company as trade secrets,
including, but not limited to, information relating to concepts, ideas,
software, designs, technology, marketing, research, customers, and information
regarding the Company’s finances and business systems and techniques
(collectively referred to as the “Confidential Information”). All Confidential
Information disclosed to the Executive, or to which the Executive obtains
access, whether originated by the Executive or by others, during the period of
the Executive’s employment, which the Executive reasonably believes to be
Confidential Information, or which is identified or handled by the Company as
Confidential Information, shall be presumed to be Confidential Information for a
period of five years following termination of Executive’s employment. Excluded
from Confidential Information is information that is in the public domain or
enters the public domain without any fault of Executive; that is disclosed to
Executive by a person having no obligation of confidentiality with respect to
such information; or that is developed by Executive after termination of his
employment without benefit of any disclosure made by Company to Executive during
his employment.

 

(b) Irreparable Injury. The Executive also acknowledges that the Company would
suffer great loss and irreparable injury if the Executive were to disclose any
of the Confidential Information to unauthorized parties or permit the use
thereof by competitors.

 

(c) Continuing Obligations. Executive confirms and re-affirms his obligations to
maintain the confidentiality of Confidential Information and to take reasonable
steps to restrict its use or disclosure for purposes other than the Company’s
business.

 

  6. Non-Competition and Non-Solicitation.

 

The Executive acknowledges the importance to the Company of Executive refraining
from any competition with the Company and that this is a key factor in the
Company’s willingness to commit to an employment relationship of the duration
set forth in the Agreement. To this end:

 

(a) The Executive acknowledges that the Executive possesses skill, professional
training, or experience and knowledge of the Company’s business which are
significant to the Company’s business success.

 

(b) The Executive recognizes that Confidential Information known to Executive
would be valuable and beneficial to a competitor. Therefore, it is likely that
the Executive could cause grave harm to the Company if the Executive worked for
a competitor of or started another teleconferencing company.

 

-3-



--------------------------------------------------------------------------------

(c) During the period of Executive’s employment by the Company and for six (6)
months following the termination of Executive’s employment by the Company, the
Executive will not be employed by any competitor of the Company, consult with
any competitor, or engage in the operation of a teleconferencing company. The
Executive will also refrain from performing, managing, facilitating, or
supervising teleconferencing activities or from starting Executive’s own
business which might compete with the Company. The Executive understands that
this non-competition provision encompasses and prohibits direct or indirect
engagement as a partner, employee, consultant, coventurer, or otherwise,
including employment, with any business organization which is engaged in or
intending to engage in any aspect of the teleconferencing business. This
provision also includes any parent, subsidiary, or joint venturer of a
competitor of the Company to the extent that the affiliated entity engages in
any teleconferencing business (except that nothing in this Agreement shall
prohibit Executive from owning (beneficially or otherwise) not more than 1.0% of
the outstanding shares of any class of stock of a corporation if such class of
stock is regularly traded on a recognized national securities exchange).

 

(d) The Executive shall not, directly or indirectly, while the Executive is
employed by the Company, or for a period of two (2) years after the Executive’s
Termination Date, individually or with any other person or entity:

 

  (i) employ or attempt to employ any present or former director, officer, or
employee of the Company, or otherwise interfere with or disrupt any employment
relationship (contractual or other) of the Company;

 

  (ii) contract, solicit, request, advise, or induce any present or potential
customer, supplier, or other business contact of the Company in any way.

 

(e) The Executive shall not, while the Executive is employed by the Company or
at any time thereafter, criticize or disparage in any manner or by any means the
Company, or any aspect of its management or ownership or any person thereof,
policies, operations, products, services, or personnel.

 

(f) The Executive specifically acknowledges and agrees that this Section 6 and
each provision of this Section is reasonable and necessary to ensure that the
Company receives the expected benefits of this Agreement, and that violation of
this Section 6 will harm the Company to such an extent that monetary damages
alone would be an inadequate remedy. Therefore, in the event of any violation by
Executive or their Personal Representative of any provision of this Section 6,
the Company shall be entitled to an injunction (in addition to all other
remedies it may have) restraining Executive from committing or continuing such
violation. If any provision or application of this Section 6 is held unlawful or
unenforceable in any respect, this Section 6 shall be revised or applied in a
manner that renders it lawful and enforceable to the fullest extent possible.

 

(g) The Executive acknowledges and agrees that he has received separate good and
valuable consideration for his obligations as contained in this Section 6,
including, without limitation, Base Salary, Bonus, and Stock Options.

 

  7. Intellectual Property Rights.

 

(a) Assignment. During the course of the Executive’s employment with the Company
and for three (3) years thereafter, the Executive shall assign (and hereby does
assign) to the Company all of the Executive’s rights, title, and interest to all
trademarks, copyrights, creations, inventions, properties, discoveries,
improvements, processes, recipes, concepts, analyses, evaluations, messages,
formulas, techniques, and ideas (whether or not shown or described in writing or
reduced to practice) in works of authorship, including but not limited to any
products, programs, designs, studies, textbooks, software programs, and/or
services derived therefrom, whether or not patentable or copyrightable, and
including any applications for letters patent, letters patent granted, including
foreign letters patent (“Inventions”),

 

  (i) which relate to the Company’s actual or demonstrably anticipated services
or research and development,

 

-4-



--------------------------------------------------------------------------------

  (ii) which result from any work performed for the Company,

 

  (iii) which was developed in whole or in part using equipment, supplies,
facilities, or trade secret information of the Company, or

 

  (iv) which was developed in whole or in part on any Company time.

 

(b) Cooperation. The Executive shall assist the Company, at the Company’s
expense and request, to obtain patents, copyrights, or other intellectual
property protection on any such patentable or copyrightable ideas or inventions,
and agrees to execute all documents necessary in the name of the Company. The
Executive agrees to promptly and fully disclose and describe all Inventions to
the Company and to keep accurate, complete, and timely records of such
Inventions. Such records are to be the property of the Company and to be
retained in its premises. Nothing in this section shall apply to any Invention
for which no equipment, supplies, facility, or trade secret information of the
Company was used and which was developed entirely on the Executive’s own time,
and (1) does not relate (a) directly or indirectly to the business of the
Company or (b) to the Company’s actual or demonstrably anticipated research and
development, or (2) which does not result from any work performed for the
Company.

 

Except as listed on Exhibit A at the end of this Agreement, the Executive will
not assert any rights under any Inventions as having been made, authored, or
acquired by the Executive prior to his being employed by the Company.

 

(c) Return of Property. Upon termination of the Executive’s employment with the
Company, the Executive agrees to deliver promptly to the Company all records,
manuals, books, blank forms, documents, letters, memoranda, notes, notebooks,
textbooks, reports, data, tables, photographs, videotapes, audiotapes, manuals,
computer disks, software, or other documents and media which relate in any way
to the business, products, services, trade secrets, Inventions, or Confidential
Information of the Company. The Executive shall be permitted to retain personal
correspondence, documents, and items which contain no Inventions, trade secrets,
or Confidential Information.

 

(d) License to the Executive. On a case by case basis, and in its sole
discretion, the Company may provide the Executive a perpetual, royalty free
non-exclusive license which would allow the Executive to use materials which he
develops for the Company, provided that the Executive does not use any such
materials for or in conjunction with any venture that competes or may compete,
directly or indirectly, with the Company or any of its affiliates.

 

  8. Termination.

 

(a) Executive’s employment by the Company shall end (the “Termination Date”) on
any of the following:

 

  (i) Executive’s receipt of written notice from the Company of termination of
Executive’s employment;

 

  (ii) Executive’s death or incapacity; or

 

  (iii) expiration of the Employment Period (subject to continuation “at will”
as provided in Section 1).

 

(b) Resignation of Employment by the Executive. The Executive may resign his
employment in which Executive designates the effective date of resignation. The
Executive agrees to cooperate with the Company to minimize the effect of
Executive’s resignation on the operation of the Company and assist with
transition of his duties prior to the effective date of resignation, as
requested by the Company.

 

(c) Termination of Employment by the Company. The Company may terminate
Executive’s employment by the Company without cause at any time. The Company
also may terminate Executive’s

 

-5-



--------------------------------------------------------------------------------

employment if the Executive becomes unable to perform his Duties as defined in
this Agreement for a continuous period of ninety (90) days as a result of a
disability, as determined by a licensed physician selected by the Company in its
reasonable discretion; provided the Company also satisfies any conditions to
such termination set forth in procedures or policies adopted by the Board with
respect to termination for disability.

 

(d) Immediate Termination for Cause by the Company. The Company may immediately
terminate Executive’s employment by the Company prior to the Termination Date
based on any one or more of the following factors (for “Cause”)

 

  (i) the Executive’s breach of any term or provision of this Agreement,
including the neglect of his Duties, which is not cured within ten (10) days
following receipt of written notice of the breach.

 

  (ii) the conviction or a plea of guilty or nolo contendere by the Executive to
any felony or misdemeanor charge (other than minor traffic offenses), or any
misconduct of any kind relating to the Company.

 

  (iii) if the Executive commits any act involving moral turpitude, dishonesty,
or fraud.

 

(e) Payments Upon Termination.

 

  (i) Termination For Cause. If the Executive’s employment is terminated for
Cause, the Executive shall be entitled to the Base Salary through the date of
termination and accrued vacation pay.

 

  (ii) Termination Without Cause. In the event of termination by the Company
without Cause during the Employment Period, the Company shall pay to Executive
the amount of Base Salary payable through the end of the Employment Period. The
Company shall also pay Executive any Bonus earned through the Termination Date.
Payments of Base Salary and Bonus shall commence on the later of (1) the next
pay period following the Termination Date; (2) with respect to Bonuses, the date
Bonuses are paid to other employees; or (3) six months following the Termination
Date, if such delay in payment is required to avoid adverse tax consequences
under Section 409A of the Internal Revenue Code. Upon termination after the end
of the Employment Period, the Executive shall receive Base Salary, accrued
Bonus, and accrued vacation pay through the Termination Date, and severance in
accordance with Company policy or past practices, if any (with the Bonus and
severance subject to a six month delay if necessary in order to avoid adverse
tax consequences under said Section 409A).

 

  (iii) Other Termination. If the Executive’s employment is terminated by death
or disability as contemplated above, the Executive shall receive Base Salary,
accrued Bonus, and accrued vacation pay through the date of termination, plus
such Benefits as are generally available to all of the Company’s employees and
their dependents when an employee dies or is disabled. If the Employee’s
employment is terminated by resignation, the Executive shall be entitled to
accrued vacation plus Base Salary through the effective date of resignation
(subject to a maximum of 30 days unless otherwise agreed in writing by Executive
and Company).

 

-6-



--------------------------------------------------------------------------------

  9. No Violation of Other Agreements.

 

The Executive hereby represents that neither (a) the Executive’s entering into
this Agreement nor (b) the Executive’s carrying out the provisions of this
Agreement shall violate any other agreement (oral or written) to which the
Executive is a party or by which the Executive is bound.

 

  10. Separate Representation.

 

The Executive hereby acknowledges that the Executive has had an opportunity to
seek and receive independent advice from counsel of the Executive’s own
selection in connection with this Agreement and has not relied to any extent on
any counsel to the Company in deciding to enter into this Agreement.

 

  11. Termination of Prior Agreements.

 

(a) Prior Agreements Superseded. In consideration for his continued employment,
the Base Salary, Bonus, options, and the other terms of this Agreement, the
Executive and Company agree to the termination of the Severance Agreement, and
Executive releases the Company from any and all liability to him under such
agreement. The terms of this Agreement supersede and replace in their entirety
the terms of the Severance Agreement and any other previous agreements
concerning Executive’s employment by the Company.

 

(b) Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the employment of the Executive by the Company, and no
provision of this Agreement may be amended, modified, or waived except by
written agreement executed by both parties.

 

  12. Waiver.

 

No delay or failure of either party to exercise any rights or remedies under
this Agreement shall constitute a waiver of such rights or remedies under this
Agreement.

 

  13. Enforceability and Survival.

 

If any term or provision of this Agreement is held invalid or unenforceable, the
remainder of this Agreement and any other application of the terms and
provisions shall not be affected. Sections 4, 5, 6, 7, 8, and 11 shall survive
the termination of Executive’s employment to the extent any obligations remain
unfulfilled on said date.

 

  14. Successors and Assigns.

 

This Agreement is binding on the Executive and on the Company and its successors
and assigns. The rights and obligations of the Company under this Agreement may
be assigned to a successor. No rights or obligations of the Executive under this
Agreement may be assigned by the Executive to any other person or entity.

 

  15. Governing Law.

 

This Agreement shall be construed under and governed by the laws of the State of
Colorado. Each party irrevocably consents to the jurisdiction of the courts of
Colorado as to matters not subject to arbitration under Section 17 hereof.

 

  16. Severability.

 

If any of the provisions hereof are shown to be partially or wholly inoperative,
unenforceable or invalid in a particular case because of their time or
geographic scope or for any other reason, the Agreement shall continue to be
enforceable to the greatest extent permitted by applicable law.

 

-7-



--------------------------------------------------------------------------------

  17. Dispute Resolution.

 

If the parties cannot in good faith resolve any dispute arising under this
Agreement after a party provides thirty (30) days’ written notice to the other
party, either party may submit the dispute to binding arbitration in Denver,
Colorado pursuant to the Commercial Arbitration Rules of the American
Arbitration Association then in effect. Each party shall bear its own costs and
attorneys’ fees associated with the arbitration proceedings. Nothing in this
Section 17 shall prevent either party from seeking injunctive or other equitable
relief through a court of appropriate jurisdiction to secure specific
performance or prevent a breach under the provisions of this Agreement.

 

  18. Headings.

 

The headings in this Agreement are for purposes of reference only and shall not
limit or define the meaning of the sections.

 

  19. Notices.

 

All required notices and other communications are deemed given when received and
shall be in writing delivered personally; by registered or certified mail,
return receipt requested, postage prepaid; by overnight delivery; or by
facsimile to the party at the address below.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have caused this Agreement to
be duly executed on the date and year first above written.

 

EXECUTIVE:       THE COMPANY:         ACT TELECONFERENCING, INC.                
 

1526 Cole Boulevard, Suite 250

Golden, Colorado 80401

           

By:

               

Print Name:

               

Title:

   

 

-9-



--------------------------------------------------------------------------------

EXHIBIT A

 

Inventions